DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation with Brent Yamashita on 02-11-2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US#D414694).
Regarding claim 9, Richter discloses a cap, comprising: a circular lid with a first (top) sidewall along its circumference and a recessed top side that slopes downward from the center toward (i.e. in the direction of) the circumference as shown in Fig. 2; WEST\292511429.1Attorney Docket No. 000125-016933- 14 - a second (middle) sidewall protruding from a bottom face of the circular lid, the second sidewall having an outer diameter that is smaller than an outer diameter of the first sidewall; and a third (lower) sidewall protruding from the second sidewall, the third sidewall having an outer diameter that is smaller than the outer diameter of the second sidewall.  See Figs. 1-3 which show three consecutive sidewalls having decreasing outer diameters from the top to the bottom.  
The above cap is being viewed and labeled as a “monument cap” as it meets the claim definition thereof and a monument is not being claimed.  Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437, 140 USPQ 273 (CCPA 1964).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694).
Regarding claims 10 and 11, Richter fails to disclose the dimensional values wherein the third sidewall is approximately 2 inches in height, and wherein the circular lid has a thickness of approximately 0.2 inches.  However, it would have been an obvious design consideration to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter to include these dimensional values to optimize performance and function of the cap, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 17-20, Richter fails to disclose the specific material of the cap, namely plastic, metal, a combination thereof, or rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter such that cap was constructed of plastic, metal, a combination thereof, or rubber to optimize performance and function as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694) in view of Murkland (US#7581361).
Regarding claim 12, Richter fails to disclose wherein the first sidewall contains a groove.  However, as evidenced by Murkland, such a configuration is known in the cap art, see cap 31 wherein first sidewall 26 includes grooves 37 and 38 facilitating prying to remove the cap.  Therefore, as evidenced by Murkland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter by including a groove in the first sidewall.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the groove in the first sidewall would facilitate prying to remove the cap.
Response to Arguments
Regarding claim 1, the applicant argues Richter fails to disclose the circular lid having a top side that slopes downward from the center toward the circumference.  The examiner disagrees as Fig. 2 of Richter clearly shows a recessed top side which slopes downward from the center toward (i.e. in the direction of) the circumference.  Rain water pooling, or lack thereof, is not being claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677